Case: 15-13226     Date Filed: 01/29/2016   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-13226
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 9:14-cr-80227-KLR-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

SAM HENRICY,
a.k.a. Tukan,

                                                               Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (January 29, 2016)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Frederick Charles Hutchinson, III, appointed counsel for Sam Henricy in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
              Case: 15-13226    Date Filed: 01/29/2016   Page: 2 of 2


1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Henricy=s conviction and sentence

are AFFIRMED.




                                         2